Citation Nr: 1628368	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-03 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from February 1964 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the Board at a December 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran has been diagnosed with bilateral hearing loss for VA purposes and has experienced associated symptomatology since his period of active service.

2. The Veteran has been diagnosed with recurrent tinnitus that began during the Veteran's active service and has persisted since.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to service connection for bilateral hearing loss and recurrent tinnitus as directly related to his period of active service.  Specifically, he contends that he was exposed to acoustic trauma from being in close proximity to the engine rooms with steam turbines and diesel engines without hearing protection.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  If chronicity of a condition in service is not established, a showing of continuity of symptoms after discharge may support the claim of service connection.  38 C.F.R. § 3.303(b).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, the presumptions noted above apply in the instant case.

In the instant case, the Veteran testified before the Board that he was exposed to acoustic trauma in service and, while he didn't notice hearing difficulties himself at the time, his family did notice he had hearing problems after his separation from service.  Furthermore, he testified that he began to notice ringing in his ears during service, which has continued since.  With respect to these statements, the Board notes that, while the Veteran is not competent to provide a medical diagnosis of a disability, he is competent to report difficulty hearing or symptoms of ringing and/or buzzing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board acknowledges the negative VA medical opinion, which was based solely on "normal" findings at service separation.  However, negative opinions cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  Further, at service separation, the Veteran was not provided audiometric testing, but rather a whisper test.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  See, e.g., M-21 Part III.iv.4.B.3.f.  As such, the negative VA opinion is inadequate and may not be relied on as a basis to deny service connection.

The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the instant case, the Board finds the Veteran's statements credible regarding the onset of symptomatology related to hearing loss and tinnitus, as well as the continuity of such symptomatology since service discharge.

As such, based on such continuity of symptomatology since service, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  Walker, 708 F.3d at 1338.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for recurrent tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


